 In the Matter of KRAFT FOODS COMPANY, EMPLOYERandJACKHUTCHINSON, PETITIONERandLOCAL No. 406, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL, UNIONCase No. 7-RD-36.-Decided April 29, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbefore George A. Sweeney, hearing officer.The hearing officer's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in, connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner asserts that the Union is no longer the bargainingrepresentative of the employees of the Employer as defined in Section9 (a) of the Act.3.The Employer and the Union signed a contract on October 1, 1947,for a term of 1 year and with a clause providing for automatic renewalunless 60 days' prior notice was given by either party.Prior toAugust 1, 1948, the Union notified the Employer that it wished tonegotiate a new contract.The Union did not appear at the hearing.-Although no new contract has been signed by the Union and the Em-ployer, the latter continues to recognize the Union as the representativeof its employees.It is clear, from the above undisputed facts, that no contract ispresently in force which might serve as a bar to the instant proceed-- The Union was served with notice of thehearing.The hearing contains no eaplana-tion'for the failure.We do not construethe failureto appear,standing alone,as a disclaimerof the Union's interest in the representation of the employees involvedherein.SeeMatterof GabrielSteel Company,80 N. L.R. B. 1361,and cases cited therein.83 N. L. R. B., No. 39.331 332DECISIONS OP NATIONAL LABOR RELATIONS BOARDings.Therefore, we find that a question affecting commerce existsconcerning the representation of employees of the Employer, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All warehouse employees and deliverymen at the Employer's branchat Grand Rapids, Michigan, excluding office and clerical employees,plant protection employees, and supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the voting group described in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by Local No. 406, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, AFL.